      Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 1 of 17 PageID #:440




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

    UNITED STATES OF AMERICA
                                                     No. 17 CR 565
         v.
                                                     Judge Edmond E. Chang
    JOSHUA PERVA,
      also known as “James Alvarado”

                     GOVERNMENT’S SENTENCING MEMORANDUM

        The UNITED STATES OF AMERICA, by and through its attorney, JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois, hereby

submits the following sentencing memorandum. The government agrees with the

PSR that the correct advisory Sentencing Guidelines range in this case is 37 to 46

months’ imprisonment. The government objects to paragraph 71 of the PSR, as

discussed below.

        For the reasons discussed herein, the government concurs with the

recommendation of the Probation Office of a term of incarceration of 46 months,

followed by a term of supervised release of three years.

I.      BACKGROUND 1

        Defendant Joshua Perva was charged by indictment on August 24, 2017 with

making false statements during the attempted acquisition of a firearm, in violation

of Title 18, United States Code, Section 922(a)(6) (Count One), and possession of


1 The facts underlying this case and discussed herein are set forth in several sources,
including the Presentence Investigation Report (“PSR”), the Government’s Version of the
Offense (“G.V.,” attached to the PSR), and the district court record (“Dkt.”). A color copy of
the exhibits to the Government’s Version will be submitted to chambers for the Court’s
review.
      Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 2 of 17 PageID #:440




explosives by a felon, in violation of Title 18, United States Code, Section 842(i)(1)

(Count Two). Dkt. 1. On April 8, 2019, defendant pleaded guilty to Count Two

pursuant to a written plea agreement, further agreeing to Count One as a stipulated

offense. Dkt. 54. The sentencing hearing is currently scheduled for July 17, 2019 at

2:30 p.m.

II.     DEFENDANT’S FALSE STATEMENTS IN CONNECTION WITH THE ATTEMPTED
        ACQUISITION OF A FIREARM (STIPULATED OFFENSE)

        In late 2016, defendant, a convicted felon on parole using the alias name

“James Alvarado,” attempted to purchase a firearm receiver from a licensed firearms

dealer in Kansas. The Kansas dealer had placed an advertisement for the receiver

on a website specializing in firearms sales, and defendant began corresponding with

the Kansas dealer, mailing the Kansas dealer a money order for the cost of the

receiver and shipping costs.

        The receiver that defendant was attempting to purchased was a “firearm” for

purpose of federal firearms regulations, meaning that it could only be shipped out of

state to another licensed federal firearms dealer. If defendant had attempted to pick

this receiver up from a licensed firearms dealer in Illinois, he would have been subject

to a background check where his status as a felon would have been discovered and

would have prevented the sale.

        Instead, defendant pretended that he was a licensed federal firearms dealer,

authorized to receive the firearm. He sent the Kansas dealer multiple copies of what

purported to be a federal firearms license for a firearms dealer named “Liberty

Grafix,” listing defendant’s residential address as the “dealer’s” address. G.V. Ex. H.

                                           2
    Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 3 of 17 PageID #:440




The license was a forgery, and the Kansas dealer doubted the authenticity of the

license and refused to send the firearm. In response, defendant emailed or caused to

be emailed to the Kansas dealer an email purportedly from “Liberty Grafix,”

complaining that the Kansas dealer would not complete the sale, writing in part that

the Kansas dealer was “Wast[ing]” Liberty Grafix’s time and was “Insulting [Liberty

Grafix’s] Customers.” G.V. Ex. I.

       When the Kansas dealer still refused to send the firearm, defendant then sent

or caused to be sent an email purportedly from a second Illinois licensed dealer,

“Fortune Unlimited Firearms,” attaching what appeared to be a federal firearms

license for Fortune Unlimited Firearms. G.V. Ex. J. This license was also a forgery.

The Kansas dealer again refused to send the firearm, 2 and offered to refund the

money to “James Alvarado” if “Alvarado” would send the Kansas dealer a picture of

“Alvarado’s” driver’s license so that the Kansas dealer could ensure he was refunding

the money to the correct person. In return, defendant sent or caused to be sent to the

Kansas dealer a copy of a fictitious Illinois driver’s license and a copy of a fictitious

Illinois State Police identification card, both bearing the name “James Alvarado” with

a picture of an Illinois State Police officer in uniform. G.V. Exs. K, L.

       As discussed in more detail below, on January 17, 2017, law enforcement did

a parole check at defendant’s residence, after which he was arrested for a parole

violation. During a post-arrest interview with law enforcement, defendant admitted




2After the Kansas dealer received the first forged federal firearms license, he contacted the
ATF to report the fraudulent conduct.

                                             3
       Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 4 of 17 PageID #:440




that he was attempting to obtain the receiver so that he could build a functioning

firearm by combining the receiver with other firearms parts in his residence,

including air soft rifle parts. G.V. Ex. F. During the January 2017 search of his

residence, officers found a number of parts to replica and air soft firearms. G.V. Ex.

F. Defendant knew he was not allowed to possess a firearm; he signed a notice telling

him he could not possess a firearm when he was paroled from IDOC custody in 2017.

G.V. Ex. M.

         After the January 2017 search, defendant was briefly incarcerated on a parole

violation before he was released and returned to residing in his residence. After he

was released but prior to his federal arrest, defendant, using an alias name,

purchased a firearm part from eBay. PSR ¶ 53.

III.     POSSESSION OF EXPLOSIVES (COUNT OF CONVICTION)

         During the search of defendant’s residence in January 2017, law enforcement

found a bag, depicted below, containing commercial-grade fireworks, including

titanium salutes designed to be shot out of a tube, and eleven homemade explosive

sticks with attached fuses:




                                            4
      Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 5 of 17 PageID #:440




        As a felon, defendant was not allowed to possess these explosives. Both the

commercial fireworks and the homemade explosive devices are destructive devices

that can cause loss of limb or even life if used improperly or if the devices malfunction.

IV.     ARGUMENT

        Before imposing a sentence of imprisonment or a term of supervised release,

the Court must calculate the applicable advisory Guidelines range and consider the

factors set forth in 18 U.S.C. § 3553(a). See Gall v. United States, 552 U.S. 38, 46

(2007). If a term of supervised release is imposed, the Court must consider

defendant’s offense conduct and the factors set forth in 18 U.S.C. §§ 3583(c) and

3553(a)(1), (a)(2)(C), and (a)(2)(D) in fashioning specific supervised release conditions.

See United States v. Thompson, 777 F.3d 368, 377 (7th Cir. 2015); United States v.

                                            5
   Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 6 of 17 PageID #:440




Siegel, 753 F.3d 705, 716-17 (7th Cir. 2014). In this case a sentence within the

advisory Guidelines range is sufficient but not greater than necessary to satisfy the

goals of Section 3553(a).

      A.     The Advisory Sentencing Guidelines Range

      The advisory Guidelines calculations are based on the November 2018 version

of the Sentencing Guidelines Manual. As discussed below, the government and the

PSR agree on the application of the Guidelines in this case.

             1.     Offense Level Calculations

                    A.      Count Two – Possession of Explosives

      The base offense level is 16, pursuant to Guideline § 2K1.3(a)(4)(A), because

defendant was a prohibited person at the time he possessed the explosive devices.

                    B.      Stipulated Offense One – False Statements in
                            Connection With the Attempted Acquisition of a
                            Firearm

      The base offense level is 14, pursuant to Guideline § 2K2.1(a)(6)(A), because

defendant was a prohibited person at the time he attempted to acquire a firearm.

                    C.      Grouping

      Pursuant to Guidelines §§ 3D1.2 and 3D1.4, Count Two and Stipulated Offense

One are not grouped together. Additionally, pursuant to Guidelines § 3D1.4(a),

because the offense level for Count Two is two levels higher than the offense level for

Stipulated Offense One, each group receives one unit, and the group with the higher

offense level, Count Two, is increased by two offense levels.

      Therefore, the adjusted offense level is 18.



                                          6
   Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 7 of 17 PageID #:440




                    D.     Acceptance of Responsibility

      The government agrees that defendant fully accepted responsibility by

admitting guilt during the time of his arrest and by pleading guilty, and should

receive a three-level reduction in offense level for acceptance of responsibility under

Guideline § 3E1.1(a) and (b).

             2.     Criminal History Category

      The government and the Probation Office agree that defendant has four prior

convictions that yield criminal history points: (1) a 2013 conviction for reckless

conduct, which yields 1 criminal history point (PSR ¶ 61); (2) a 2013 conviction for

burglary, where defendant was later sentenced to 5 years’ imprisonment following a

probation violation, which yields 3 criminal history points (PSR ¶ 63); (3) a 2014

conviction for impersonation of a peace officer, which yields 2 criminal history points

(PSR ¶ 72); and (4) a 2014 conviction for bringing a weapon/tool into a penal

institution, which yields 3 criminal history points (PSR ¶ 73). These four prior

convictions yield a total of nine criminal history points. The Probation Office and the

government further agree that defendant was on parole for several offenses at the

time of his instant offense, including parole for his 2014 conviction for bringing a tool

into a penal institution, yielding two additional criminal history points under

Guideline § 4A1.1(d). PSR ¶ 75. The Probation Office calculated defendant’s total

criminal history points as 11, which is criminal history category V. PSR ¶ 76.

      The government objects to the Probation Office’s finding that defendant’s prior

conviction for being a minor in possession of alcohol yields zero criminal history

points, citing Guideline § 4A1.2(c)(2). PSR ¶ 71. In 2013, defendant, who was
                                           7
   Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 8 of 17 PageID #:440




nineteen years old at the time of arrest, was found guilty of being a minor in

possession of liquor in public in violation of 235 ILCS 5/6-16-A and sentenced to 2

days’ incarceration. PSR ¶ 71. The relevant statute reads, in part, “Any person under

the age of 21 years who has any alcoholic beverage in his or her possession on any

street or highway or in any public place or in any place open to the public is guilty of

a Class A misdemeanor.” 235 ILCS 5/6-16-A.

      Under Guideline § 4A1.2(c)(2), prior convictions for certain offenses, including

“Juvenile status offenses and truancy” and “Public intoxication” are not given any

criminal history points. The Guideline further states that offenses “similar to” the

listed offenses should not be given criminal history points. U.S.S.G. § 4A1.2(c)(2).

      As a threshold matter, defendant, not the government, carries the burden of

proof to prove that a prior conviction should be excluded under § 4A1.2(c). United

States v. Staples, 202 F.3d 992, 996 (7th Cir. 2000) (concluding that a conviction for

discharging an air rifle was countable as it was “more serious than disturbing the

peace”).   When determining whether a conviction is similar enough to the list in

§ 4A1.2(c) to merit exclusion from criminal history, the Seventh Circuit has

articulated a number of factors to consider, including the actual offense conduct, the

elements of the offense, and the sentence by the sentencing judge. See Staples, 202

F.3d at 995-97. Similarly, Application Note 12(A) to § 4A1.2 says that courts should

use a “common sense” approach to determining whether or not a violation is similar

to those listed in (c)(1) and (c)(2), including “(i) a comparison of punishments imposed

for the listed and unlisted offenses; (ii) the perceived seriousness of the offense as



                                           8
   Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 9 of 17 PageID #:440




indicated by the level of punishment; (iii) the elements of the offense; (iv) the level of

culpability involved; and (v) the degree to which the commission of the offense

indicates a likelihood of recurring criminal conduct.”

      Under Illinois law, possession of liquor by a minor in public is a Class A

misdemeanor, punishable by up to one years’ imprisonment. 235 ILCS 5/6-16-A. This

punishment is far more severe than other “juvenile offenses” in Illinois. For example,

violation of the state-wide curfew by a minor is a petty offense, punishable by a fine

of $10 to $500. 720 ILCS 5/12C-60(e). Purchase of tobacco by a minor is also a petty

offense, punishable by a fine. 720 ILCS 675/1(a), 675/2(a). When defendant was

convicted of public possession of alcohol by a minor, he was sentenced to two days’

incarceration – exceeding any available punishment for a curfew violation or

purchase of tobacco by a minor.

      In United States v. Hernandez-Lopez, the Fifth Circuit analyzed Indiana’s law

barring consumption of alcohol by a minor and found that a conviction under that

statue should be awarded criminal history points because the possible punishment

for the crime was significantly higher than other state offenses involving minors, such

as possession of tobacco by a minor. 704 Fed.Appx. 637 (5th Cir. 2017) (explaining

that the statutory maximum punishment for consumption of alcohol by a minor was

60 days’ incarceration, and the defendant had been sentenced to 60 days’

incarceration). Following that logic, defendant’s conviction is not sufficiently similar




                                            9
    Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 10 of 17 PageID #:440




to “Juvenile status offenses and truancy” and “Public intoxication” 3 offenses in the

State of Illinois, and one criminal history point should be awarded for this conviction.

       Under the government’s calculation, defendant has 12 criminal history points

and is criminal history category V. Whether or not the minor possession of alcohol

conviction yields a criminal history point has no bearing on the overall criminal

history category; either way it will be V.

              3.     Advisory Guidelines Range and Supervised Release Term

       The government agrees with the following calculations of the Probation Office:

defendant’s total offense level is 15 and his criminal history category is V, resulting

in an advisory Guidelines range of 37 to 46 4 months’ imprisonment. PSR ¶ 172.

       C.     A Sentence of 46 Months’ Incarceration Is Appropriate Under
              Section 3553(a)

              1.     The Nature and Circumstances of the Offense

       Defendant committed two serious offenses. First, he attempted to purchase a

firearm even though he knew he was a felon prohibited from purchasing and

possessing a firearm. To frustrate the legal mechanisms that would have prevented

the sale, defendant pretended to be a licensed firearms dealer, producing a number

of fake documents in support of his claim. Had the Kansas dealer not been as diligent,

the sale may have occurred and defendant would have been shipped right to his home


3 The undersigned was unable to locate a statute in Illinois criminalizing public intoxication
for adults. Public intoxication is different from possession of alcohol by a minor – adults are
legally allowed to possess and consume alcohol; minors are prohibited from doing so.
4 The plea agreement contains the same offense level and criminal history category, but
contains a typo as to the advisory Guidelines range for that offense level and criminal history
category. Dkt. 54 at 11. The government agrees that the correct advisory Guidelines range
is 37 to 46 months’ incarceration.

                                              10
      Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 11 of 17 PageID #:440




a firearms receiver, which could easily have been paired with other parts to make a

firearm. Defendant’s attempted possession of a firearm is serious, as that firearm is

capable of causing injury to others, and to escalating an argument or disagreement

into a situation where a firearm might be discharged.

          Additionally, defendant’s possession of explosive devices is serious. Some of

the explosive devices possessed by defendant were hand-made devices, which could

be used to intentionally damage property or injure others. Even if the devices were

used merely in an attempt to make a “harmless” loud noise, the homemade nature of

the devices could lead to a malfunction which could injure the person lighting the

device and any bystanders.         Similarly, defendant possessed commercial-grade

fireworks, intended to be used by licensed professionals in commercial firework

displays. As set forth in more detail in the Government’s Version on page 14, in 2017,

the type of aerial shell fireworks possessed by defendant caused five deaths, including

the death of an innocent bystander. 5 In the month around the 4th of July alone, there

were over 1,000 injuries from reloadable shell fireworks and 200 injuries from

homemade fireworks, with over 1,900 children being injured by fireworks. 6

          Defendant knows all too well the dangers of fireworks, as he bears permanent

injuries to his hands that were caused by a fireworks accident when he was a young

teenager. PSR ¶ 134.


5See Consumer Product Safety Commission “2017 Fireworks Annual Report: Fireworks-
Related Deaths, Emergency Department-Treated Injuries, and Enforcement Activities
During      2017”    at     1,     9    available at:    https://www.cpsc.gov/s3fs-
public/Fireworks_Report_2017.pdf?Jr0lMG0Z5QYQMTyUtYr_3GR.991BKn4l.
6   See id. at 13, 16-17.

                                            11
    Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 12 of 17 PageID #:440




              2.     Defendant’s History and Characteristics

       Despite defendant’s young age – 23 years old at the time of his arrest in this

case – he has a lengthy criminal history with multiple felony convictions.

Additionally, his criminal history score also is not fully representative of his criminal

history. Defendant has a number of convictions that did not yield points, either

because he was a juvenile when he was arrested, or because multiple separate

criminal acts were treated as one sentence for purposes of the Guidelines calculation

because the arrest and the sentencings occurred on the same date. 7

       Defendant also has a history of violence: both threatening violence and

committing acts of violence.        In 2011, defendant was convicted of attempted

intimidation of a victim who contacted law enforcement to report that defendant was

trespassing; defendant later returned and yelled at the victim, saying “Don’t go to

court” and “We are going to kick your ass.” PSR ¶ 58. In 2013, defendant was

convicted of reckless conduct after he threw a bottle at a cab driver, screaming

incoherently at the driver.      PSR ¶ 61.        A number of police reports related to

defendants’ arrests also document defendant making violent threats against others

or throwing objects at others. PSR ¶¶ 79, 86, 90, 94, 103, 111. Additionally, two of

defendant’s prior arrests involve the defendant’s possession and display of a replica




7Notably, defendant pleaded guilty to multiple counts of burglary, attempted burglary, and
criminal trespass to vehicles on December 19, 2013, which are all treated as only one sentence
pursuant to Guideline §4A1.2(a)(2). PSR ¶¶63-70. According to the associated police reports,
defendant broke into, attempted to break into, and/or broke the windows of at least eight
different vehicles. PSR ¶¶63-70.

                                             12
    Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 13 of 17 PageID #:440




firearm. 8 PSR ¶¶ 87, 113.

         Defendant has a history of lying to law enforcement and to judicial officers

when he perceives he may gain a benefit. During a 2012 arrest, he provided a false

date of birth, falsely claiming he was a juvenile when in reality he was an adult. PSR

¶ 59. Defendant admitted he lied in hopes that he would be processed as a juvenile.

Id. During the presentence investigation report, defendant admitted that he had

previously lied to the personnel at the Cook County Department of Corrections about

having mental health issues in an attempt to get what defendant described as

“mental health probation.” PSR ¶ 144. Defendant also admitted that when he was

admitted to IDOC custody when he was 19, he falsely told IDOC that he drank three

bottles of liquor per day in an attempt to get designated to a better correctional

facility. PSR ¶ 149. As a result of the defendant’s lies about alcohol abuse, he was

placed into unneeded substance abuse services – wasting the resources of IDOC. PSR

¶ 150.

         Defendant’s lies continued in this case. During defendant’s custodial interview

in January 2017, when asked about the false FFL licenses, defendant falsely

implicated a former classmate, E.P., as the individual who sent the fictitious licenses

to the Kansas dealer. G.V. Ex. F at 5; PSR ¶ 26. In reality, E.P. was incarcerated

during the time period when defendant was corresponding with the Kansas dealer,

and was uninvolved in the fraudulent scheme. PSR ¶ 26. After his arrest in this




8Defendant also has a prior arrest where the reports state that he threatened an individual
with an actual firearm; however, defendant was found not guilty of that charge. PSR ¶ 107.

                                            13
   Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 14 of 17 PageID #:440




case, defendant bizarrely claimed to Pretrial Services that he was also a Mexican

citizen with family ties to Mexico. Dkt. 12 at 8.

      Defendant also has a history of non-compliance with conditions of release.

Defendant committed the instant offenses while on parole. Additionally, defendant

has been found by courts to have violated his conditions of probation on at least three

occasions. PSR ¶ 57, 63, 72.          Defendant’s probation was also terminated

unsatisfactorily in one case. PSR ¶ 58.

      Finally, defendant has a troubling history of impersonating law enforcement

officers. In this case, he falsely told the Kansas dealer that he was a police officer,

producing a false police identification card. In 2014, he was convicted of falsely

impersonating a police officer after he flashed a fake badge at a CTA security guard,

holding himself out to be a Cook County Sherriff. PSR ¶ 72. During the search of his

residence in 2017, law enforcement indicia were found, including: an Illinois

municipal license plate and police emergency lights for placement in a vehicle. G.V.

Ex. E, PSR ¶ 52.

             3.     The Need To Provide Just Punishment, Afford Adequate
                    Deterrence, Protect the Public, and Promote Respect for
                    the Law

      Defendant’s prior interactions with the criminal justice system did not deter

him in the instant case. Even though he was on parole and on electronic monitoring,

he still possessed explosives and attempted to illegally acquire a firearm. Even after

the ATF searched his house and specifically asked him about his attempts to

purchase a firearm, defendant still purchased a firearms part from eBay. Specific

deterrence is a serious concern for this defendant.
                                          14
   Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 15 of 17 PageID #:440




      As for general deterrence, the illegal possession of firearms is a major problem

in the Chicago area. Similarly, the illegal use of fireworks and explosive devices is

commonplace, especially in the month of July. A significant term of incarceration

will send the message that such actions have serious consequences.

      D.      Recommended Conditions of Supervised Release

      Given the circumstances of the offense, and defendant’s history and

characteristics, the government agrees with the Probation Office that defendant

should be sentenced to the maximum term of three years’ supervised release.

      The applicable mandatory conditions of supervised release under 18 U.S.C.

§ 3583(d) are set forth on page 43 of the PSR. With one proposed modification detailed

below, government has no objection to the recommended discretionary and special

conditions of Supervised Release set forth on pages 44 through 48 the PSR, and

concurs with the Probation Officer’s rationale for these conditions.

      Specifically, the government agrees that discretionary conditions (4), (6), (7),

(8), and special conditions (1), (2), (3), and (11) promote the statutory factors of

affording adequate deterrence to criminal conduct, protecting the public from further

crimes by defendant, and assisting defendant in reintegrating into society upon his

release. Providing defendant with adequate educational and treatment opportunities

will help him achieve employment, which will be crucial in helping prevent

recidivism.

      The government further agrees that discretionary conditions (14), (15), (16),

(17), (18), and (23) promote the statutory factor of allowing for effective monitoring of

defendant during any supervised release term imposed.
                                           15
   Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 16 of 17 PageID #:440




      The government proposes a modification to proposed special condition (14),

which states that the defendant “shall not possess, carry or use real or counterfeited

law enforcement paraphernalia or equipment, including but not limited to, law

enforcement uniforms, badges and credentials, emergency vehicle lights or

government license places.” The government shares the concerns of the Probation

Office that defendant may continue to impersonate police officers in the future.

However, the condition as written may be overly broad, including police apparel and

novelty items. The government proposes the following modification: “You shall not

possess emergency vehicle lights or license plates that purport to be official

government license plates. You shall not impersonate a police officer, including by

the display of real or counterfeit police badges or police identification cards.”

      E.     Restitution, Fine, and Forfeiture

      Restitution is not an issue in this case, and the PSR and government both agree

that defendant has no assets that would allow him to pay a fine. PSR ¶ 168. The

explosive devices at issue were the subject of ATF administrative forfeiture

proceedings, and defendant waived his right to additional items taken from his

residence, including a stolen Illinois municipal license plate and various replica

firearm parts. Dkt. 54 at 13-14.




                                           16
  Case: 1:17-cr-00565 Document #: 61 Filed: 07/02/19 Page 17 of 17 PageID #:440




VI.   CONCLUSION

      For the reasons stated above, this Court should sentence Joshua Perva to 46

months’ imprisonment, followed by a term of three years of supervised release.



                                             Respectfully submitted,

                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                      By:    /s/ Michelle Petersen
                                             MICHELLE PETERSEN
                                             Assistant U.S. Attorney
                                             219 South Dearborn Street, Room 500
                                             Chicago, Illinois 60604
                                             (312) 886-7655

Dated: July 2, 2019




                                        17
